— Appeal from a judgment of the County Court of Schuyler County (Callanan, Sr., J.), rendered August 3, 1990, convicting defendant upon her plea of guilty of the crime of attempted burglary in the third degree.
Upon reviewing the record and brief submitted by defense counsel, we agree that there are no nonfrivolous issues that could be raised on defendant’s appeal. Accordingly, the judgment should be affirmed and defense counsel’s application for leave to withdraw granted (see, Anders v California, 386 US 738; People v Creeden, 150 AD2d 887).
Weiss, P. J., Mikoll, Yesawich Jr., Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.